Citation Nr: 1107297	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel











INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was remanded by the Board in July 2010 for further 
development.  Unfortunately, it is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

At the Veteran's November 2009 VA examination, he indicated that 
he has not worked since April 2009, and attributed this to his 
service-connected psychiatric disorders.  Specifically, the 
Veteran stated that, as a result of his posttraumatic stress 
disorder (PTSD), he was unable to get along with others, 
including his co-workers, and could not focus at work.  Moreover, 
he stated that he was suffering from tremors that he believed 
were also related to his PTSD.  Based on this evidence, the Board 
found that the issue of TDIU had been reasonably raised by the 
record and remanded the claim for additional development and 
adjudication.

The Veteran was afforded a VA PTSD examination in August 2010, at 
which time the examiner opined that his PTSD alone precluded him 
from securing and maintaining substantially gainful employment 
consistent with his education and occupational experience as a 
meat cutter for almost 39 years.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one such disability, it must be rated at 60 percent 
or more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.  

If a Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non- service-connected conditions 
and advancing age, which would justify a TDIU.  38 C.F.R. §§ 
3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); 
see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  However, individual 
unemployability must be determined without regard to any non-
service connected disabilities or a veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown.  

In this case, the Veteran is service connected for the following 
disabilities: PTSD, evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; residuals of a right fibula 
fracture, evaluated as noncompensable; hypertension, evaluated as 
noncompensable; and bilateral hearing loss, evaluated as 
noncompensable.  The combined service-connected disability rating 
is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Thus, the percentage criteria for TDIU are not met.  38 C.F.R. § 
4.16(a).  



Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, for 
purposes of a possible extraschedular evaluation.  38 C.F.R. § 
4.16(b).

However, the Board itself cannot assign an extraschedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   
Although Bagwell and Floyd only dealt with ratings under § 
3.321(b)(1), the analysis in those cases is analogous to TDIU 
ratings under § 4.16(b) as well, in view of that section's 
similar requirement of referral to the Director of VA's 
Compensation and Pension Service, in addition to Court precedents 
requiring consideration of § 4.16(b) when the issue is raised in 
an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 
570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension (C&P) Services for an extraschedular evaluation when the 
issue is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and 
only if, the Director determines that an extraschedular 
evaluation is not warranted, does the Board then have 
jurisdiction to decide the extraschedular claim on the merits.  

Here, since the percentage criteria for TDIU have not been met 
but there is a clear opinion stating that the Veteran cannot work 
due to his PTSD, the RO should submit the claim to the Director, 
Compensation and Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321.

Accordingly, the case is REMANDED for the following action:

Submit the claim to the Director, 
Compensation and Pension Service, for 
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b) and § 3.321 (b).  
Following that action, if the desired benefit 
is not granted, an appropriate supplemental 
statement of the case should be issued.  The 
Veteran should be afforded an opportunity to 
respond to the supplemental statement of the 
case before the claims folders are returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

